UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDEX CONSOLIDATED STATEMENT OF FINANCIAL POSITION 4 CONSOLIDATED STATEMENT OF FINANCIAL POSITION 5 CONSOLIDATED STATEMENT OF INCOME 6 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME 7 CONSOLIDATED STATEMENT OF CHANGES IN EQUITY 8 CONSOLIDATED STATEMENT OF CASH FLOW 9 NOTE 1 GENERAL INFORMATION 10 NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 15 Basis of preparation 15 Basis of consolidation 16 Financial information as per operating segments 17 Foreign currency and unidad de fomento (Adjustment unit) 17 Cash and cash equivalents 18 Other finantial assets 18 Financial instruments 19 Financial asset impairment 21 Inventories 21 Biological current assets 21 Other non-financial assets 21 Property, plant and equipment 21 Leases 22 Investment property 23 Intangible assets other than goodwill 23 Goodwill 23 Impairment of non-financial assets other than goodwill 24 Assets of a disposal group held for sale 24 Income taxes 24 Employees benefits 25 Provisions 25 Revenue recognition 25 Commercial agreements with distributors and supermarket chains 26 Cost of sales of products 26 Other expenses by function 26 Distribution expenses 26 Administration expenses 27 Environment liabilities 27 Reclassification to the Consolidated Financial Statements of previous years 27 NOTE 3 ESTIMATES AND APPLICATION OF PROFESSIONAL JUDGMENT 29 NOTE 4 ACCOUNTING CHANGES 29 NOTE 5 RISK ADMINISTRATION 30 NOTE 6 FINANCIAL INSTRUMENTS 36 NOTE 7 FINANCIAL INFORMATION AS PER OPERATING SEGMENTS 42 NOTE 8 BUSINESS COMBINATIONS 49 NOTE 9 NET SALES 49 NOTE 10 NATURE OF COST AND EXPENSE 50 NOTE 11 FINANCIAL RESULTS 50 NOTE 12 OTHER INCOME BY FUNCTION 50 NOTE 13 OTHER GAINS (LOSSES) 51 NOTE 14 CASH AND CASH EQUIVALENTS 51 NOTE 15 ACCOUNTS RECEIVABLES – TRADE AND OTHER RECEIVABLES 52 NOTE 16 ACCOUNTS AND TRANSACTIONS WITH RELATED COMPANIES 55 NOTE 17 INVENTORIES 60 NOTE 18 BIOLOGICAL CURRENT ASSETS 61 NOTE 19 OTHER NON-FINANCIAL ASSETS 62 NOTE 20 INVESTMENTS ACCOUNTED FOR BY THE EQUITY METHOD 62 NOTE 21 INTANGIBLE ASSETS OTHER TAN GOODWILL 65 NOTE 22 GOODWILL 67 NOTE 23 PROPERTY, PLANT AND EQUIPMENT 69 NOTE 24 INVESTMENT PROPERTY 71 NOTE 25 ASSETS OF DISPOSAL GROUP HELD FOR SALE 72 NOTE 26 INCOME TAXES 73 NOTE 27 OTHER FINANCIAL LIABILITIES 76 NOTE 28 ACCOUNTS PAYABLE – TRADE AND OTHER PAYABLES 91 NOTE 29 PROVISIONS 91 NOTE 30 OTHER NON-FINANCIAL LIABILITIES 92 NOTE 31 EMPLOYEE BENEFITS 92 NOTE 32 NON-CONTROLLING INTERESTS 95 NOTE 33 COMMON SHAREHOLDERS’ EQUITY 96 NOTE 34 EFFECTS OF CHANGES IN CURRENCY EXCHANGE RATE NOTE 35 CONTINGENCIES AND COMMITMENTS NOTE 36 ENVIRONMENT NOTE 37 SUBSEQUENT EVENTS Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Assets) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS Notes As of December 31, 2015 As of December 31, 2014 (Restated) (*) As of January 1, 2014 (Restated) (*) ThCh$ ThCh$ ThCh$ Current assets Cash and cash equivalent 14 192,554,239 214,774,876 408,853,267 Other financial assets 6 13,644,105 6,483,652 4,468,846 Other non-financial assets 19 17,654,373 18,558,445 21,495,398 Accounts receivable-trade and other receivables 15 252,225,937 238,602,893 211,504,047 Accounts receivable from related companies 16 4,788,930 11,619,118 9,610,305 Inventories 17 174,227,415 167,545,598 146,955,193 Biological current assets 18 7,633,340 7,633,591 6,130,652 Taxes receivables 26 15,264,220 19,413,414 9,139,406 Total current assets different from assets of disposal group held for sale Assets of disposal group held for sale 25 6,319,316 758,760 339,901 Total assets of disposal group held for sale Total current assets Non-current assets Other financial assets 6 80,217 343,184 38,899 Other non-financial assets 19 27,067,454 5,828,897 15,281,111 Accounts receivable from related companies 16 445,938 522,953 350,173 Investments accounted by equity method 20 49,995,263 31,998,620 17,563,028 Intangible assets other than goodwill 21 64,120,426 68,656,895 64,033,931 Goodwill 22 83,300,573 86,779,903 81,872,847 Property, plant and equipment (net) 23 872,667,210 851,255,642 698,656,429 Investment property 24 6,838,002 7,917,613 6,901,461 Deferred tax assets 26 34,529,593 30,207,019 24,525,361 Total non-current assets Total Assets (*) See Note 2,29 and 4 . F- 4 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Financial Position (Liabilities and Equity) (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF FINANCIAL POSITION LIABILITIES AND EQUITY Notes As of December 31, 2015 As of December 31, 2014 (Restated) (*) As of January 1, 2014 (Restated) (*) LIABILITIES ThCh$ ThCh$ ThCh$ Current liabilities Other financial liabilities 27 43,973,991 65,318,293 120,488,188 Accounts payable-trade and other payables 28 227,736,803 203,782,805 183,508,115 Accounts payable- to related companies 16 11,624,218 10,282,312 7,286,064 Other short-term provisions 29 503,440 410,259 833,358 Tax liabilities 26 12,198,024 11,697,135 10,916,865 Employee benefits provisions 31 21,712,059 17,943,771 20,217,733 Other non-financial liabilities 30 70,942,144 68,896,763 65,878,578 Total current liabilities Non-current liabilities Other financial liabilities 27 136,926,545 134,534,557 142,763,030 Others accounts payable 28 1,645,098 369,506 841,870 Accounts payable to related companies 16 - - 377,020 Other long-term provisions 29 1,476,518 2,209,832 2,135,122 Deferred tax liabilities 26 88,146,963 87,518,700 73,033,414 Employee benefits provisions 31 18,948,603 17,437,222 15,196,620 Total non-current liabilities Total liabilities EQUITY Equity attributable to equity holders of the parent 33 Paid-in capital 562,693,346 562,693,346 562,693,346 Other reserves (103,226,416) (75,050,544) (65,881,809) Retained earnings 598,349,442 537,945,375 491,864,319 Subtotal equity attributable to equity holders of the parent Non-controlling interests 32 129,705,773 122,911,741 95,568,422 Total Shareholders' Equity Total Liabilities and Shareholders' Equity (*) See Note 2,29 and 4 . F- 5 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF INCOME CONSOLIDATED STATEMENT OF INCOME Notes For the years ended December 31, ThCh$ ThCh$ ThCh$ Net sales 9 1,498,371,715 1,297,966,299 1,197,226,510 Cost of sales 10 (685,075,251) (604,536,815) (536,696,634) Gross margin Other income by function 12 6,577,244 25,463,716 5,508,863 Distribution costs 10 (277,599,722) (240,848,630) (221,701,175) Administrative expenses 10 (128,135,799) (110,014,716) (93,289,698) Other expenses by function 10 (209,201,189) (188,109,562) (162,782,032) Other gains (losses) 13 8,512,000 4,036,939 958,802 Income from operational activities Financial Income 11 7,845,743 12,136,591 8,254,170 Financial costs 11 (23,101,329) (22,957,482) (24,084,226) Equity and income of joint ventures and associated 20 (5,228,135) (898,607) 308,762 Foreign currency exchange differences 11 957,565 (613,181) (4,292,119) Result as per adjustment units 11 (3,282,736) (4,159,131) (1,801,765) Income before taxes Income taxes 26 (50,114,516) (46,673,500) (34,704,907) Net income of year Net income attibutable to: Equity holders of the parent Non-controlling interests 32 19,717,455 14,553,471 9,868,543 Net income of year Net income per share (Chilean pesos) from: Continuing operations 326.95 287.52 370.81 Diluted earnings per share (Chilean pesos) from: Continuing operations 326.95 287.52 355.57 F- 6 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Comprehensive Income (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME Notes For the years ended December 31, ThCh$ ThCh$ ThCh$ Net income of year 140,525,590 120,791,921 132,904,551 Other income and expenses charged or credited againts equity Cash flow hedges (1) 33 80,693 (155,258) 256,592 Exchange differences of foreign subsidiaries (1) 33 (29,678,944) (4,629,683) (17,054,187) Gains (losses) from defined plans 33 (939,433) (1,884,054) (469,987) Income tax related with cash flow hedge (1) 33 (17,563) 39,470 (51,304) Income tax relating to defined benefit plans 33 314,541 501,689 105,151 Total other comprehensive income and expense Comprehensive income and expense 110,284,884 114,664,085 115,690,816 Comprehensive income originated by: Equity holders of the parent (2) 92,606,720 97,067,296 107,443,199 Non-controlling interests 17,678,164 17,596,789 8,247,617 Comprehensive income and expense 110,284,884 114,664,085 115,690,816 These items will be reclassified to Consolidated Statement of Income when they are settled. Corresponds to the income for the year where no income or expenses have been recorded directly against shareholder´s equity. . F- 7 The accompanying notes 1 to 37 are an integral part of these consolidated financial statements. Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Changes in Equity (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CHANGES IN EQUITY STATEMENT OF CHANGES IN EQUITY Paid in capital Other reserves Retained earnings Equity attributable to equity holders of the parent Non-controlling interests Total Shareholders' Equity Common Stock Shares premium Currency translation difference Hedge reserves Actuarial gains and losses on defined benefit plans reserves Other reserves ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ ThCh$ Balanced as of January 1, 2013 - Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (38,239,323) - (38,239,323) Other increase (decrease) in Equity (5) - (4,961,354) (4,961,354) Effects business combination - 3,138,195 3,138,195 Other increase (decrease) in Equity (4) 15,479,173 (15,479,173) - Increase (decrease) through changes in ownership interests in subsidaries that do not result in loss of control (3) - 2,867,444 - (8,154,643) (5,287,199) Issuance Equity (4) 331,673,754 - (5,010,216) - - 326,663,538 Comprehensive income and expense - - (15,408,235) 164,099 (348,673) - 123,036,008 8,247,617 115,690,816 Total changes in equity AS OF DECEMBER 31, 2013 - Balanced as of January 1, 2014 - (348,673) Changes Interim dividends (1) - (23,278,681) - (23,278,681) Interim dividends according to policy (2) - (36,500,001) - (36,500,001) Other increase (decrease) in Equity (3) - 2,419 (378,712) (8,594,222) (8,970,515) Effects business combination - 18,340,752 18,340,752 Comprehensive income and expense - - (7,698,661) (108,479) (1,364,014) - 106,238,450 17,596,789 114,664,085 Total changes in equity - - AS OF DECEMBER 31, 2014 - Balanced as of January 1, 2015 - Changes Interim dividends (1) - (24,387,190) - (24,387,190) Interim dividends according to policy (2) - (36,016,878) - (36,016,878) Other increase (decrease) in Equity (5) - 25,543 - (10,884,132) (10,858,589) Comprehensive income and expense - - (27,652,528) 40,844 (589,731) - 120,808,135 17,678,164 110,284,884 Total changes in equity - - AS OF DECEMBER 31, 2015 - Related to declared dividends at December 31 of each year and paid during January of the following year, as agreed by the Board of Directors. Corresponds to the differences between CCU’s policy to distribute a minimum dividend of at least 50% of the income ( Note 33 ) based on the local statutory reported to SVS and the interim dividends declared at December 31 of each year. In 2013, the Company acquired additional interests in Viña San Pedro Tarapacá S.A. with a carrying value to ThCh$ 8,153,946 resulting in an increase to Other reserves of ThCh$ 2,526,520 Note 1 (1) . Additionally, as a part of the balance of 2013 recorded ThCh$ 341,169 related to an increase in additional interest in Saenz Briones & Cía S.A.I.C. See Note 33 , paid in capital. Mainly related to dividends to Non-controlling interest. F- 8 Compañía Cervecerías Unidas S.A. and subsidiaries Consolidated Statement of Cash Flow (Figures expressed in thousands of Chilean pesos) CONSOLIDATED STATEMENT OF CASH FLOW CONSOLIDATED STATEMENT OF CASH FLOW Notes For the years ended as of December 31, ThCh$ ThCh$ ThCh$ Net cash flows from (used in) operational activities Collection classes: Proceeds from goods sold and services rendered 1,770,338,769 1,584,494,230 1,464,286,085 Other proceeds from operating activities 20,467,143 30,247,374 19,057,966 Types of payments: Payments of operating activities (1,120,571,275) (1,051,616,618) (950,888,252) Payments of salaries (178,915,580) (171,898,347) (145,277,349) Other payments for operating activities (220,365,087) (162,644,788) (154,495,134) Dividends received 45,492 75,169 95,463 Interest paid (19,813,502) (20,757,207) (21,112,371) Interest received 6,476,628 10,763,936 8,244,764 Income tax reimbursed (paid) (44,584,176) (44,208,661) (26,390,153) Other cash movements 13 6,432,460 (833,425) 634,480 Net cash flows from (used in) operational activities Cash flows from (used in) investing activities Cash flows used for control of subsidaries or other businesses 14 - (8,369) (14,566,278) Cash flows used in the purchase of non-controlling interests 14 (1,921,245) (13,776,885) - Proceeds from payments of Associates 6,709,845 - - Other payments to acquire interests in joint ventures 14 (42,163,032) (1,445,478) - Proceeds from sale of property, plan and equipment 2,776,474 2,587,448 1,740,687 Acquisition of property, plant and equipment (129,668,910) (227,863,039) (122,451,045) Purchases of intangibles assets (2,062,012) (2,217,113) (2,107,984) Other cash movements 518,711 3,753,297 466,710 Net cash flows from (used in) investing activities Cash flows from (used in) financing activities Payments for changes in ownership interests in subsidaries 14 - - (5,627,425) Proceeds from long-term loans 19,570,689 15,482,763 10,852,892 Porceeds from short-term loans 23,358,700 21,882,842 12,040,310 Total amount from loans Loan payments (54,797,023) (20,766,024) (22,343,703) Proceeds from issuing shares - - 326,663,538 Payments of finance lease liabilities (1,697,649) (1,745,210) (1,641,370) Payments of loan from related entities (601,494) (223,225) (1,479,201) Dividends paid (66,147,145) (65,315,914) (63,680,979) Other cash movements (2,525,569) (81,470,807) (3,162,277) Net cash flows from (used in) financing activities Net increase (decrease) in cash equivalents, before the effect of changes in exchange rate Effects of changes in exchange rates on cash and cash equivalents Cash and cash equivalents, initial balance Cash and cash equivalents, final balance 14 F- 9 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2015 Note 1 General Information Compañía Cervecerías Unidas S.A. (CCU, or the Company or the Parent Company) was incorporated in Chile as an open stock company, and it is registered in the Securities Record of the Superintendencia de Valores y Seguros de Chile (Local Superintendence of Equity Securities, SVS) under Nº 0007, consequently, the Company is subject to Regulation by the SVS. The Company’s shares are quoted in Chile on the Santiago Stock Exchange, Electronic Stock Exchange and Valparaíso Stock Exchange. The Company is also registered with the United States of America Securities and Exchange Commission (SEC) and it quotes its American Depositary Shares (ADS) on the New York Stock Exchange (NYSE). There was an a mendment to the Deposit Agreement dated December 3, 2012, between the Company, JP Morgan Chase Bank, NA and all holders of ADRs. According to this Amendment, there was an ADS ratio change from 1 ADS to 5 common shares to a new ratio of 1 ADS to 2 common shares. There was no change to CCU's underlying ordinary shares. This action was effective on December 20, 2012. CCU is a diversified beverage company, with operations mainly in Chile, Argentina, Uruguay, Paraguay, Colombia and Bolivia. CCU is the largest Chilean brewery, the second largest brewery in Argentina, the second largest producer of soft drinks in Chile, the second-largest wine producer in Chile, the largest bottler of mineral water and nectar in Chile and one of the largest pisco producer in Chile. It also participates in the business of Home and Office Delivery (“HOD”), in a business of home delivery of purified water in bottles through the use of dispensers, and in the rum and candy in Chile. It participates in the industry of the ciders, spirits and wines in Argentina and also participates in the industry of mineral water and soft drinks and beer distribution in Uruguay, Paraguay, Colombia and Bolivia. In Chile and abroad, CCU and its subsidiaries are the owners of a wide range of brands, under which market our products. In the domestic market, its portfolio of brands in the beer category consists among others of Cristal, Cristal Light, Cristal Cero, 0°, Escudo, Kunstmann, Austral, Dolbeck, Royal Guard, Morenita, Dorada and Lemon Stones. It holds exclusive license to produce and market Heineken, Sol and Coors. In Chile, the Company is the exclusive distributor of Tecate and Blue Moon beer. In Argentina, CCU produces beers in its plants located in the cities of Salta, Santa Fé and Luján. Its main brands are Schneider, Imperial, Palermo, Santa Fé, Salta, Córdoba and are the holders of exclusive license for the production and marketing of Budweiser, Heineken, Amstel and Sol. CCU also imports Guiness and Kunstmann. Additionally, exports beer to different countries in the region mainly under the Schneider, Heineken and Budweiser brands. In Argentina, CCU is the exclusive distributor of the energy drink Red Bull. Besides, participates in the cider business, controlling of Saenz Briones. In these categories, its portfolio brands are Sidra Real and “1888”. Also participates in the spirits business, which is marketed under the brand El Abuelo, as well as import other liquors from Chile. In Uruguay, the Company participates in the mineral waters and soft drinks business with Native and Nix brand, respectively. In addition, it sells beers imported under Heineken, Schneider and Kuntsmann brand and cider Sidra Real. In Paraguay, the Company participates in the non-alcoholic beverages and beer business since December 2013. Its portfolio of non-alcoholic brands consists of Pulp, Watt's and La Fuente. These brands include own, licensed and imported. In the beer business, the Company imports Heineken, Coors Light, Coors 1873, Schneider, Paulaner and Kunstmann, brands. In Colombia, CCU participates in the business of beers and malts since November 2014. Its portfolio of beers include licensed and imported Heineken, Amstel, Murphys and Buckler brands. Its has of exclusive license for the importation, distribution and production of Heineken. It holds exclusive license to produce and market Coors and Coors Light. In Bolivia, the Company participates in the non-alcoholic and alcoholic business since May 2014. Its portfolio of non-alcoholic brands consist of Mendocina, Free cola, Sinalco, Cordillera and Real. These brands include own and licensed. The alcoholic brands consist of Real and Capital. It has of exclusive license for the importation and distribution of Heineken and the energy drink Monster. Within the non-alcoholic, in Chile Operating segment, CCU has the Bilz, Pap, Kem, Kem Xtreme, Nobis, Cachantun, Cachantun Más, Mas Woman and Porvenir brands. Regarding the HOD category, CCU has the Manantial brand. The Company, directly or through its subsidiaries, has license agreements with Pepsi, 7up, Mirinda, Gatorade, Adrenaline Red, Sobe LifeWater, Lipton Ice Tea, Ocean Spray, Crush, Canada Dry Limón Soda, Canada Dry Ginger Ale, Canada Dry Agua Tónica, Nestlé Pure Life, Perrier, Watt´s and Frugo. In Chile, CCU is the exclusive distributor of the energy drink Red Bull. Besides, throught of joint operation also owns the Sprim and Fructus and the licencse Vivo and Caricia brands. In the spirits, in Chile Operating segment, in the category of pisco, CCU owns the brand Mistral, Campanario, Horcón Quemado, Control C, Tres Erres, La Serena and Ruta cocktail, and their respective extensions. In rum category Company owns the brands Sierra Morena and their extensions and Cabo Viejo. The Company has the Fehrenberg brand and is exclusive distributor in Chile of Pernod Ricard’s products. F-10 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2015 In the W ineOperatingsegment, through its subsidiary Viña San Pedro Tarapacá S.A. (“VSPT”), produces wines and sparkling, which are sold in the domestic and overseas markets exporting to more than 80 countries. Its main brands are Altaïr, Sideral, Cabo de Hornos, Kankana del Elqui, Tierras Moradas, 1865, Castillo de Molina, Épica, 35 Sur Reserva, 35 Sur, Urmeneta, GatoNegro, Gato, Manquehuito Pop Wine, San Pedro Exportación. The brands´s portfolio of Viña Tarapacá includes: TaraPakay, Gran Reserva, Gran Tarapacá, León de Tarapacá and Tarapacá Varietal. The brands´s portfolio of Viña Santa Helena includes: Parras Viejas, Vernus, Selección del Directorio, Siglo de Oro, Santa Helena Varietal, Alpaca, Gran Vino and Santa Helena. VSPT also participates in Chile and international market with vines Misiones de Rengo, Viña Mar, Casa Rivas, Leyda and Finca La Celia and Tamari in Argentina. The joint venture in Foods Compañía de Alimentos CCU S.A. ("Foods"), who participates in the business of snacks and food in Chile, sold Calaf and Natur brands to Empresas Carozzi S.A. Foods maintains its share of the brand Nutra Bien. The detail of the described licenses appears below: Main brands under license Licenses Validity Date Amstel in Argentina (1) July 2022 Austral (2) July 2016 Blue Moon in Chile (3) December 2021 Budweiser in Argentina December 2025 Coors in Chile (4) December 2025 Coors in Argentina (5) December 2019 Crush, Canada Dry (Ginger Ale, Agua Tónica and Limón Soda) in Chile (6) December 2018 Gatorade in Chile (7) December 2018 Heineken in Bolivia (8) December 2024 Heineken in Chile and Argentina (9) 10 years renewables Heineken in Colombia (10) March 2028 Heineken in Paraguay (8) November 2022 Heineken in Uruguay (9) 10 years renewables Nestlé Pure Life (6) December 2017 Pepsi, Seven Up and Mirinda December 2043 Red Bull in Argentina December 2017 Red Bull in Chile (11) Indefinitely Sol in Chile and Argentina (9) 10 years renewables Té Lipton in Chile March 2020 Watt's (nectars, fruit-based drinks and other) rigid packaging, except carton (12) indefinitely (1) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. (2) Renewable for periods of two years, subject to the compliance of the contract conditions . (3) If Renewal criteria have been satisfied, renewable through December, 2025, thereafter shall automatically renew every year for a new term of 5 years (Rolling Contract). (4) After the initial termination date, license is automatically renewed under the same conditions (Rolling Contract), each year for a period of 5 years, subject to the compliance of the contract conditions. (5) License renewable for one period of 5 years, subject to the compliance of the contract conditions. (6) License renewable for periods of 5 years, subject to the compliance of the contract conditions. (7) Renewable for an additional period equal to the duration of the Shareholders Agreement of Bebidas CCU-PepsiCo SpA., subject to the compliance of the contract conditions. (8) License for 10 years, automatically renewable for periods of 5 years, unless notice of non-renewal. (9) License for 10 years, automatically renewable on the same terms (Rolling Contract), each year for a period of 10 years, unless notice of non-renewal is given. (10) After the initial termination date, License is automatically renewable each year for a period of 5 years (Rolling Contract), unless notice of non-renewal is given. (11) Indefinite contract, notice of termination 6 months in advance. The earliest possible effective date of termination is October 31, 2018. (12) Indefinite contract, subject to the compliance of the contract conditions The Company’s address and main office is located in Santiago, Chile, at Avenida Vitacura Nº 2670, Las Condes district and its tax identification number (Rut) is 90,413,000-1. F-11 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2015 As of December 31, 2015 the Company had a total of 8,100 employees according to the following detail: Number of employes Parent company Consolidated Main Executives 86 400 Professionals and techniciens 252 2,138 Workers 27 5,562 Total Compañía Cervecerías Unidas S.A. is under the control of Inversiones y Rentas S.A. (IRSA), which is the direct and indirect owner of 60% of the Company shares. IRSA is currently a joint venture between Quiñenco S.A. and Heineken Chile Limitada, a company controlled by Heineken Americas B.V, each with a 50% equity participation. The consolidated financial statements include the following direct and indirect significant subsidiaries where the percentage of participation represents the economic interests at the consolidated level: Subsidiary Tax ID Country of origin Functional currency Share percentage direct and indirect As of December 31, 2015 As of December 31, 2014 Direct Indirect Total Total Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean pesos 99.7500 0.2499 99.9999 99.9999 Embotelladora Chilenas Unidas S.A. (4) 99,501,760-1 Chile Chilean pesos 97.7746 2.1592 99.9338 99.9433 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentina Argentine pesos - 99.9923 99.9923 99.9923 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean pesos - 64.6980 64.6980 64.6980 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean pesos 46.0000 34.0000 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean pesos 98.0000 2.0000 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean pesos 99.9999 0.0001 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean pesos 99.6451 0.3548 99.9999 99.9997 CRECCU S.A. 76,041,227-9 Chile Chilean pesos 99.9602 0.0398 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean pesos 90.9100 9.0866 99.9966 99.9966 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean pesos 50.0000 49.9553 99.9553 99.9553 Comercial CCU S.A. 99,554,560-8 Chile Chilean pesos 50.0000 49.9866 99.9866 99.9866 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean pesos 98.8398 1.1334 99.9732 99.9732 Millahue S.A. 91,022,000-4 Chile Chilean pesos 99.9621 - 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,007,212-5 Chile Chilean pesos - 50.0716 50.0716 50.0716 CCU Inversiones II Limitada (3) 76,349,531-0 Chile Chilean pesos 80.0000 19.9946 99.9946 99.9946 Compañía Cervecera Kunstmann S.A. 96,981,310-6 Chile Chilean pesos 50.0007 - 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean pesos 99.0000 0.9884 99.9884 99.9884 Milotur S.A. 0-E Uruguay Uruguayan pesos 100.0000 - 100.0000 100.0000 Coralina S.A. 0-E Uruguay Uruguayan pesos 100.0000 - 100.0000 100.0000 Marzurel S.A. 0-E Uruguay Uruguayan pesos 100.0000 - 100.0000 100.0000 Bebidas del Paraguay S.A. (3) 0-E Paraguay Paraguayan guarani 50.0050 - 50.0050 50.0050 Distribuidora del Paraguay S.A. (3) 0-E Paraguay Paraguayan guarani 49.9590 - 49.9590 49.9590 Bebidas Ecusa SpA. (4) 76,517,798-7 Chile Chilean pesos - 99.9338 99.9338 - F-12 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2015 In addition to the table presented above, below are the percentages of participation with voting rights, in each of the subsidiaries as of December 31, 2015 and 2014, respectively. Each shareholder has one vote per share which he owns or represents. The percentage of participation with voting rights represents the sum of the direct participation and indirect participation via subsidiary. Subsidiary Tax ID Country of origin Functional currency Share percentage with voting rights As of December 31, 2015 As of December 31, 2014 % % Cervecera CCU Chile Limitada 96,989,120-4 Chile Chilean pesos 100.0000 100.0000 Embotelladora Chilenas Unidas S.A. (4) 99,501,760-1 Chile Chilean pesos 99.9338 99.9444 Cía. Cervecerías Unidas Argentina S.A. 0-E Argentina Argentine pesos 100.0000 100.0000 Viña San Pedro Tarapacá S.A. 91,041,000-8 Chile Chilean pesos 64.6980 64.6980 Compañía Pisquera de Chile S.A. 99,586,280-8 Chile Chilean pesos 80.0000 80.0000 Transportes CCU Limitada 79,862,750-3 Chile Chilean pesos 100.0000 100.0000 CCU Investments Limited 0-E Islas Cayman Chilean pesos 100.0000 100.0000 Inversiones INVEX DOS CCU Limitada 76,126,311-0 Chile Chilean pesos 100.0000 100.0000 CRECCU S.A. 76,041,227-9 Chile Chilean pesos 100.0000 100.0000 Fábrica de Envases Plásticos S.A. 86,150,200-7 Chile Chilean pesos 100.0000 100.0000 Southern Breweries Establishment 0-E Vaduz-Liechtenstein Chilean pesos 100.0000 100.0000 Comercial CCU S.A. 99,554,560-8 Chile Chilean pesos 100.0000 100.0000 CCU Inversiones S.A. (1) 76,593,550-4 Chile Chilean pesos 99.9737 99.9737 Millahue S.A. 91,022,000-4 Chile Chilean pesos 99.9621 99.9621 Aguas CCU-Nestlé Chile S.A. (2) 76,007,212-5 Chile Chilean pesos 50.1000 50.1000 CCU Inversiones II Limitada (3) 76,349,531-0 Chile Chilean pesos 100.0000 100.0000 Compañía Cervecera Kunstmann S.A. 96,981,310-6 Chile Chilean pesos 50.0007 50.0007 Inversiones INVEX TRES Limitada 76,248,389-0 Chile Chilean pesos 100.0000 100.0000 Milotur S.A. 0-E Uruguay Uruguayan pesos 100.0000 100.0000 Coralina S.A. 0-E Uruguay Uruguayan pesos 100.0000 100.0000 Marzurel S.A. 0-E Uruguay Uruguayan pesos 100.0000 100.0000 Bebidas del Paraguay S.A. (3) 0-E Paraguay Paraguayan guarani 50.0050 50.0050 Distribuidora del Paraguay S.A. (3) 0-E Paraguay Paraguayan guarani 49.9590 49.9590 Bebidas Ecusa SpA. (4) 76,517,798-7 Chile Chilean pesos 99.9338 - The main movements in the ownership of the subsidiaries included in these consolidated financial statements are the following: (1)CCU Inversiones S.A. I n September and November, 2012, the Company, through its subsidiary CCU Inversiones S.A., acquired an additional 10.4430% interest in Viña San Pedro Tarapacá S.A. for ThCh$ 12,521,899 increasing its ownership interest to 60.4488%. Subsequently, during 2013, acquired an additional 4.2664% interest for ThCh$ 5,627,425 increasing its ownership interest to 64.7153%. As the Company has control of this subsidiary, the difference of ThCH$ 7,254,957 and ThCh$ 2,527,217 generated between purchase price and the equity method value was recorded under the item Other reserves in Equity in 2012 and 2013, respectively. (2) Aguas CCU-Nestlé S.A. O n December 24, 2012, the Company, through the subsidiary Aguas CCU-Nestlé S.A., acquired 51.01% of shares of Manantial S.A. for ThCh$ 9,416,524. Manantial S.A. is a Chilean company that specializes in purified water in bottles for home and office, use through dispensers referred to internationally as HOD (Home and Office Delivery). Subsequently, on June 7, 2013, the Company paid the outstanding balance of ThCh$ 1,781,909. F-13 Compañía Cervecerías Unidas S.A. and subsidiaries Notes to the Consolidated Financial Statements December 31, 2015 (3) CCU Inversiones II Limitada As explained in Note 20 , the Company participates of 50% of shares of Central Cervecera de Colombia S.A.S. As explained in Note 8 , during December 2013, the Company acquired 50.005% and 49.959% of the stock of Bebidas del Paraguay S.A. and Distribuidora del Paraguay S.A., respectively. This transaction allows the Company, participates in the beer distribution business, and production and marketing of non-alcoholic drinks, waters and nectars. The total amount of this transaction was ThCh$ 11,254,656. Subsequently, on June 9, 2015, the Company paid a committed capital of ThCh$ 7,414,290. (4) Embotelladoras Chilenas Unidas S.A. On November 16, 2015, formed a new company called Bebidas ECUSA SpA., where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 99.9338% of participation. The purpose of this company is the distribution, transport, import, export and marketing in general, on all types of soft drinks. Below we briefly describe the companies that qualify as joint operations: (a) Promarca S.A. Promarca S.A. is a closed stock company with its main activity being the acquisition, development and administration of trademarks and their corresponding licenses to their operators. On December 31, 2015 , Promarca S.A. recorded a profit of ThCh$ 4,708,318 (ThCh$ 4,646,620 in 2014 and ThCh$ 4,540,335 in 2013), which in accordance with the Company´s policies is 100% distributable. (b) Compañía Pisquera Bauzá S.A. On December 2, 2011, the subsidiary Compañía Pisquera de Chile S.A. (CPCh) signed a license agreement for the commercialization and distribution of the pisco brand Bauzá in Chile. In addition, this transaction included the acquisition by CPCh of 49% of Compañía Pisquera Bauzá S.A. (CPB), owner of the brand Bauzá in Chile. The family Bauzá owns 51% of that company and all of its productive assets, thereby continuing the link to the production of pisco Bauzá maintaining its quality, origin and premium character. On December 31, 2015, CPB recorded a profit of ThCh$ 82,663 (ThCh$ 109,207 in 2014 and ThCh$ 133,635 in 2013), which in accordance with the Company´s policies is 100% distributable. At the end of December 31, 2015 this joint operation was classified to Assets of disposal group held for sale (see Note 25 ). (c) Bebidas CCU-Pepsico SpA . On October 23, 2013, a new company called Bebidas CCU-PepsiCo SpA (BCP) was incorporated, which is defined as an joint operation, where the subsidiary Embotelladoras Chilenas Unidas S.A. has the 50% of participation. The capital of this entity amounts to ThCh$ 1,000. The purpose of this company is the manufacture, production, processing, transformation, transport, import, export, purchase, sale and in general comercialization of all type of concentrates. Its operations commenced on January 1, 2014. On
